Exhibit 10.86

EMPLOYMENT AGREEMENT

This Employment Agreement is dated as of December 31, 2005 (the “Agreement”),
and is between Worldspan, L.P., a limited partnership organized and existing
under the laws of Delaware (the “Company”), Worldspan Technologies Inc., a
corporation organized and existing under the laws of Delaware (“Holding”), and
M. Gregory O’Hara (the “Employee”).

W I T N E S S E T H:

WHEREAS, Employee is currently serving as the Executive Vice President of the
Company pursuant to the employment agreement dated June 30, 2003 (the “Old
Agreement”);

WHEREAS, Holding, the Company and Employee desire for Employee to continue as an
employee of the Company on the terms and conditions set forth herein;

WHEREAS, Holding, the Company and Employee desire to terminate the Old Agreement
effective as of the Effective Date;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between Holding, the Company and the
Employee as follows:

1.     Termination of Old Agreement.   Effective as of December 31, 2005 (the
“Effective Date”), Employee, Holding and the Company each agree to terminate the
Old Agreement with no further obligations or liability of any party. Employee
further agrees to resign as an officer of Holding and Company as of the
Effective Date.

2.     Agreement to Employ; No Conflicts.   Upon the terms and subject to the
conditions of this Agreement, the Company hereby agrees to employ the Employee,
and the Employee hereby agrees to be an employee of the Company, in each case,
as of the Effective Date pursuant to the terms of this Agreement. Unless
specifically provided for herein, no other terms or benefits shall be applicable
to Employee’s employment with the Company. The Employee represents that (i) he
is entering into this Agreement voluntarily and that his employment hereunder
and compliance with the terms and conditions hereof will not conflict with or
result in the breach by him of any agreement to which he is a party or by which
he may be bound, (ii) he has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition or
other similar covenant or agreement by which he is or may be bound and (iii) in
connection with his employment with the Company he will not use any confidential
or proprietary information he may have obtained in connection with employment
with any prior or other current or future employer other than the Company.

3.     Term and Responsibilities.   (a)  Term.   Unless the Employee’s
employment shall sooner terminate pursuant to Section 7, the Company shall
employ the Employee hereunder for a term commencing on the Effective Date and
continuing until December 31, 2009. The period during which the Employee is
employed pursuant to this Agreement shall be referred to as the “Employment
Period.”

(b)   Position and Responsibilities.   During the Employment Period, the
Employee shall (i) monitor industry and market trends and provide a quarterly
report to the Chief Executive Officer (“CEO”), (ii) provide potential agenda
items for board of directors meetings, (iii) provide assistance with respect to
strategic transactions if requested in writing by the CEO or General Counsel,
and (iv) handle special projects if requested in writing by the CEO or General
Counsel.

LG

 


--------------------------------------------------------------------------------


(c)    Business Time.   During the Employment Period, the Employee agrees to
devote five (5) hours per month to the business and affairs of the Company and
to use commercially reasonable efforts to perform faithfully and efficiently the
responsibilities assigned to him hereunder, to the extent necessary to discharge
such responsibilities.

4.     Compensation.   As compensation for the services to be performed by the
Employee during the Employment Period, the Company shall pay the Employee a
salary at the annualized rate of $15,000, payable in installments on the
Company’s regular payroll dates. The Employee will not be eligible for or
entitled to any salary increases, vacation or sick leave accrual after
December 31, 2005.

5.     Employee Benefits.   (a)  Benefits.   Subject to the payment of the
applicable monthly premiums paid by active employees for the same coverage, the
Employee (and, to the extent applicable, his eligible family members and
dependents) shall be eligible to participate in or be covered under all medical,
dental, hospitalization, group life insurance, short term disability, and long
term disability benefit plans that the Company provides to its United States
employees until the earlier of (a) June 30, 2006 or (b) the date the Employee
obtains coverage for such benefits under non-Worldspan plans.

(b)   2005 EICP.   The Company shall pay Employee his incentive under the 2005
Employee Incentive Compensation Program (“EICP”) when the Company pays all other
2005 EICP incentives. The Employee will not be eligible for any other bonus,
incentive, variable compensation, sales incentive or other bonus plan maintained
by the Company.

6.     Expenses.   Subject to the prior written consent of the CEO or General
Counsel, the Company shall reimburse the Employee for travel, lodging, meals,
and other reasonable expenses incurred by him in connection with his performance
of services hereunder.

7.     Termination.   (a)  Death.   Employee’s employment shall terminate
automatically upon the Employee’s death.

(b)   Termination by the Company.   The Company may terminate the Employee’s
employment only with Cause. For purposes of this Agreement, “Cause” means
(i) the Employee’s conviction of a felony involving moral turpitude that results
in harm to the Company or its affiliates, (ii) a judicial determination that the
Employee committed fraud, misappropriation, or embezzlement against any person,
or (iii) the Employee’s breach of any terms of this Agreement or willful or
gross and repeated neglect or misconduct in the performance of his duties under
Section 3(b) hereof, provided that in the case of the preceding clause (iii),
the Company shall first have given the Employee written notice identifying the
Employee’s breach, neglect or misconduct, and the Employee shall have failed to
satisfactorily cure (as determined in good faith by the Company) such breach,
neglect, or misconduct within 15 days after receiving such written notice from
the Company.

(c)    Termination by Employee.   The Employee may terminate his employment at
any time.

(d)   Notice of Termination.   Any termination of Employee’s employment by the
Company for Cause shall be communicated by written notice given in accordance
with Section 10(e) hereof specifying the applicable termination provision in
this Agreement relied upon.

(e)    Date of Termination.   For the purpose of this Agreement, the term “Date
of Termination” means (i) in the case of a termination for which a notice of
termination is required, the date specified in such notice of termination (or,
if later, the expiration of any applicable cure or notice period) and (ii) in
all other cases, the actual date on which the Employee’s employment terminates
during the Employment Period.

8.     Restrictive Covenants.   (a)  Confidentiality.   In view of the fact that
the Employee’s work for the Company has and will bring him into close contact
with many confidential affairs of the Company, information not readily available
to the public, and also the Company’s plans for further developments and

2


--------------------------------------------------------------------------------


activities, the Employee agrees during the Employment Period and thereafter to
keep and retain in the strictest confidence all confidential matters
(“Confidential Information”) of the Company and its affiliates, including, but
not limited to, “know how,” financial information or plans; track records and
other performance data; sales and marketing information or plans; business or
strategic plans; salary, bonus or other personnel information; information
concerning new or potential products or markets; information concerning new or
potential investors, customers, clients or shareholders; trade secrets; pricing
policies; operational methods; technical processes; computer code; formulae,
inventions and research projects; and other business affairs of the Company and
its affiliates, that the Employee may develop or learn in the course of his
employment, and not to disclose them to anyone outside of the Company, either
during or after his employment with the Company, except (A) in good faith, in
the course of performing his duties under this Agreement, (B) with the Company’s
express written consent (it being understood that Confidential Information shall
not be deemed to include any information that is publicly disclosed by the
Company) or (C) to the extent disclosure is compelled by a court of competent
jurisdiction, arbitrator, agency or other tribunal or investigative body in
accordance with any applicable statute, rule or regulation (but only to the
extent any such disclosure is compelled, and no further). On the occasion of the
Employee’s termination as an employee of the Company, or at any time the Company
may so request, the Employee will return to the Company all tangible embodiments
(in whatever medium) relating to Confidential Information that he may then
possess or have under his control.

(b)   Ownership of Developments.   The Employee agrees that the Company shall
own all right, title and interest (including patent rights, copyrights, trade
secret rights, mask work rights and other rights throughout the world) in any
inventions, works of authorship, mask works, ideas or information made or
conceived or reduced to practice, in whole or in part, by the Employee (either
alone or with others) during the Employment Period (collectively
“Developments”); provided that the Company shall not own Developments for which
no equipment, supplies, facility or Confidential Information of the Company was
used, and which were developed entirely on the Employee’s time and do not relate
to the business of the Company. Subject to the foregoing, the Employee will
promptly and fully disclose to the Company, or any persons designated by it, any
and all Developments made or conceived or reduced to practice or learned by the
Employee, either alone or jointly with others during the Employment Period. The
Employee hereby assigns all right, title and interest in and to any and all of
these Developments to the Company. The Employee shall further assist the
Company, at the Company’s expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
specified to be so owned or assigned. The Employee hereby irrevocably designates
and appoints the Company and its agents as attorneys-in-fact to act for and on
the Employee’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the purposes of the foregoing with the same
legal force and effect as if executed by the Employee. In addition, and not in
contravention of any of the foregoing, the Employee acknowledges that all
original works of authorship which are made by him (solely or jointly with
others) within the scope of the employment relationship and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USCA, § 101).

(c)    Non-Competition.   During the Employment Period and for a two year period
thereafter, the Employee shall not, except with the prior written consent of the
Board, directly or indirectly, own any interest in, operate, join, control or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, perform any services for, or assist
any other person or entity in entering into any type contractual or strategic
transaction with any entity listed on Appendix A or any affiliate or successor
thereof or any other entities as the Company and the Employee shall agree from
time to time. Notwithstanding the foregoing, the non-competition covenant set
forth herein shall not apply to an ownership interest amounting to one percent
(0.1%) or less of any class of securities listed on any of the national
securities exchanges or regularly traded over-the-counter.

3


--------------------------------------------------------------------------------


(d)   Non-Solicitation of Employees.   During the Employment Period and for a
two year period thereafter, the Employee shall not, directly or indirectly, for
the Employee’s own account or for the account of any other natural person, firm,
partnership, limited liability company, association, corporation, company,
trust, business trust, governmental authority or other entity (each, a “Person”)
in any jurisdiction in which the Company or any of its affiliates has commenced
or has made plans to commence operations during the Employment Period,
(i) solicit for employment, employ, engage to perform services or otherwise
interfere with the relationship of the Company or any of its affiliates with any
natural person throughout the world who is or was employed by the Company or any
of its affiliates at any time during the Employment Period or during the
twelve-month period preceding such solicitation, employment or interference, or
(ii) induce any employee of the Company or any of its affiliates who is a member
of management to engage in any activity which the Employee is prohibited from
engaging in under any of the paragraphs of this Section 8 or to terminate his or
her employment with the Company.

(e)    Non-Disparagement.   During the Employment Period and for a two year
period thereafter, the Employee shall not take any action or make any statement
that disparages or criticizes Company or any of its affiliates.

(f)    Injunctive Relief with Respect to Covenants; Certain Acknowledgements and
Agreements.

(i)    The Employee acknowledges and agrees that the covenants and obligations
of the Employee with respect to confidentiality, ownership of developments,
non-competition, non-disparagement, and non-solicitation relate to special,
unique, and extraordinary matter and that a violation of any of the terms of
such covenants and obligations will cause the Company irreparable injury for
which adequate remedies are not available at law. Therefore, the Employee agrees
that the Company shall be entitled to an injunction, restraining order, or such
other equitable relief (without the requirement to post bond) as a court of
competent jurisdiction may deem necessary or appropriate to restrain the
Employee from committing any violation of the covenants and obligations referred
to in this Section. These injunctive remedies are cumulative and in addition to
any other rights and remedies the Company may have at law or in equity.

(ii)   If any court of competent jurisdiction shall at any time determine that,
but for the provisions of this paragraph, any part of this Agreement is illegal,
void as against public policy or otherwise unenforceable, the relevant part will
automatically be amended to the extent necessary to make it sufficiently narrow
in scope, time and geographic area to be legally enforceable. All other terms
will remain in full force and effect.

(iii)  The Employee acknowledges and agrees that (i) in the course of his
employment with the Company, the Employee will obtain Confidential Information
that could be used to compete unfairly with the Company and its affiliates,
(ii) the covenants and restrictions contained in this Section are intended to
protect the legitimate interests of the Company and its affiliates in their
respective goodwill, trade secrets and other confidential and proprietary
information, (iii) the Employee desires to be bound by such covenants and
restrictions, and (iv) the Employee represents that his economic means and
circumstances are such that the provisions of this Agreement, including the
restrictive covenants in this Section, will not prevent him from providing for
himself and his family on a basis satisfactory to him and them.

9.     Successors.   (a)  This Agreement is personal to the Employee and,
without the prior written consent of the Company, shall not be assignable by the
Employee otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal representatives.

4


--------------------------------------------------------------------------------


(b)   This Agreement shall inure to the benefit of and be binding upon Holding,
the Company and its successors, including any successor to all or substantially
all of the business and/or assets of the Company, whether direct or indirect, by
purchase, merger, consolidation, acquisition of ownership interests, or
otherwise. The Company shall require any such successor to expressly acknowledge
and agree in writing to assume the Company’s obligations hereunder

10.   Miscellaneous.   (a)  Applicable Law and Jurisdiction.   This Agreement
shall be governed by and construed in accordance with the laws of the State of
Georgia, applied without reference to principles of conflict of laws. Subject to
Section 10(b), in any action or proceeding brought with respect to or in
connection with this Agreement, the Company and the Employee both hereby
irrevocably agree to submit to the jurisdiction and venue of the courts of the
State of Georgia, and both parties consent to receive service of process in the
State of Georgia. Subject to Section 10(b), the Company and the Employee both
agree that any action or proceeding in connection with this Agreement shall be
brought exclusively in a United States court located in the State of Georgia.

(b)   Arbitration.   Except to the extent provided in Section 8(f), any dispute
or controversy arising under or in connection with this Agreement shall be
resolved by binding arbitration. The arbitration shall be held in Atlanta and
except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Expedited Employment Arbitration Rules of the American
Arbitration Association then in effect at the time of the arbitration (or such
other rules as the parties may agree to in writing), and otherwise in accordance
with principles which would be applied by a court of law or equity. The
arbitrator shall be acceptable to both the Company and the Employee. If the
parties cannot agree on an acceptable arbitrator, the dispute shall be heard by
a panel of three arbitrators, one appointed by each of the parties and the third
appointed by the other two arbitrators. The Company and the Employee agree that
arbitration costs shall be borne by the losing party.

(c)    Amendments.   This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(d)   Entire Agreement.   This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein;
provided, however, that the Employee Handbook shall remain in effect and be in
addition to the terms of this Agreement except to the extent inconsistent
herewith in which case the terms of this Agreement shall govern, supersede and
prevail. No other agreement relating to the terms of the Employee’s employment
by the Company, oral or otherwise, shall be binding between the parties unless
it is in writing and signed by the party against whom enforcement is sought.
There are no promises, representations, inducements, or statements between the
parties other than those that are expressly contained herein. The Employee
acknowledges that he is entering into this Agreement of his own free will and
accord, and with no duress, that he has read this Agreement, that he understands
it and its legal consequences and that he has had the opportunity to consult
with such advisors as he desired.

5


--------------------------------------------------------------------------------


(e)    Notices.   All notices and other communications hereunder shall be in
writing and shall be given by (a) hand-delivery to the other party, (b) deposit
with a commercial overnight courier, with written verification of receipt, or
(c) by first class, registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Employee:

 

at the home address of the Employee noted on the records of the Company

If to Holding or the Company:

 

Worldspan, L.P.

 

 

300 Galleria Parkway, N.W.

 

 

Atlanta, Georgia 30339

 

 

Attn: General Counsel

 

or to such other address as a party may from time to time designate in writing
in accordance with this section. Notice and communications shall be effective
when actually received by the addressee.

(f)    Tax Withholding.   The Company shall withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(g)   Severability; Reformation.   In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.

(h)   Waiver.   Waiver by any party hereto of any breach or default by another
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by a
party hereto to assert its or his rights hereunder on any occasion or series of
occasions.

(i)    Captions.   The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(j)    Counterparts.   This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Employee has executed this Agreement and Holding and the
Company have caused this Agreement to be executed in their names on their
behalf, all as of the date first above written.

WORLDSPAN TECHNOLOGIES INC.

 

By:

/s/ JEFFREY C. SMITH

 

 

Jeffrey C. Smith

 

 

General Counsel, Secretary and

 

 

Senior Vice President Human

 

 

Resources

 

WORLDSPAN, L.P.

 

By:

/s/ JEFFREY C. SMITH

 

 

Jeffrey C. Smith

 

 

General Counsel, Secretary and

 

 

Senior Vice President Human

 

 

Resources

 

EMPLOYEE:

 

 

/s/ M. GREGORY O’HARA

 

 

M. Gregory O’Hara

7


--------------------------------------------------------------------------------


Appendix A

Abacus Distribution Systems pte. Ltd.
Amadeus Global Travel Distribution, S.A.
Galileo International, LLC
Sabre, Inc.
AXESS International Network Inc.
Infini Travel Information Inc.

Travelsky
Pegasus Solutions Inc.
Wizcom International, Ltd.
Cendant Corporation

ITA Software, Inc.

G2 SwitchWorks Corp

8


--------------------------------------------------------------------------------